Order entered April 11, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00027-CV

  LAZARUS IROH, ANDREW OKAFOR, LUI AKWURUOHA, CALEB OKEKE, AND
                    HENRY NNABUGWU Appellants

                                                V.

                                EMMANUEL IGWE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-07596-D

                                            ORDER
       We GRANT Albert Morris’s March 31, 2014 amended motion to withdraw as

appellants’ counsel and DIRECT the Clerk of the Court to remove him as counsel for appellants.

The Clerk of the Court shall direct all communications to appellants to the attention of:


       Lui Akwuruoha
       1140 Empire Central Dr., Suite 205
       Dallas, Texas 75247
       (214) 631-2500
       lakwuruoha@sbcglobal.net.



                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE